Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 09, 2020

The Court of Appeals hereby passes the following order:

A20A0779. MATTHEW DONALD SHIELDS v. THE STATE.

      Matthew Donald Shields pled guilty to enticing a child for indent purposes and
incest. Following the revocation of his probation in September 2016, Shields filed a
motion to modify his probated sentence. The trial court denied the motion, and
Shields filed a motion for reconsideration. The trial court denied the motion for
reconsideration, and Shields filed this direct appeal.1 We lack jurisdiction.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of
this appeal is the revocation of Shields’s probation, compliance with the discretionary
application procedures is required. See OCGA § 5-6-35 (a) (5), (b); Todd v. State,
236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233 Ga. App. 873, 874
(505 SE2d 228) (1998).
      Furthermore, an order denying a motion for reconsideration is not appealable
in its own right. Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985); see also
Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Nor did the motion
for reconsideration extend the time for filing a challenge to the 2016 revocation order.
See Bell v. Cohran, supra.




      1
        Shields appealed to the Supreme Court, which transferred the case to this
Court. See Case No. S20A0172, transferred Sept. 25, 2019.
    For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/09/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.